         Case 1:19-cv-00203-CWD Document 23 Filed 09/04/19 Page 1 of 3




 LAWRENCE G. WASDEN
 ATTORNEY GENERAL
 STATE OF IDAHO
 DARRELL G. EARLY
 Chief, Natural Resources Division
 KATHLEEN E. TREVER
 OWEN H. MORONEY
 Deputy Attorneys General
 600 S. WALNUT STREET
 P.O. BOX 25
 BOISE, ID 83707
 TELEPHONE: (208) 334-3715
 FAX: (208) 334-4885
 E-Mail: kathleen.trever@idfg.idaho.gov
            owen.moroney@idafg.idaho.gov

Attorneys for Idaho Fish and Game Commission

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 WILDEARTH GUARDIANS, et al.,                            Case No. 1:19-cv-00203-CWD

        Plaintiffs,                                      IDAHO FISH AND GAME
                                                         COMMISSION’S MOTION TO
        v.
                                                         INTERVENE AS DEFENDANT
 U.S. FOREST SERVICE, et al.,

        Defendants.




                                             Motion

       Applicant-Intervenor Idaho Fish and Game Commission (Commission) hereby moves for

intervention as of right pursuant to Fed. R. Civ. P. 24(a). In the alternative, the Commission

moves to be permitted to intervene permissively as defendant pursuant to Fed. R. Civ. P. 24(b).

In support of this motion, the Commission has filed concurrently with this motion a legal



MOTION TO INTERVENE AS DEFENDANT                                                            Page 1
         Case 1:19-cv-00203-CWD Document 23 Filed 09/04/19 Page 2 of 3




memorandum providing applicable points and authorities. The Commission has also filed a

proposed answer.

       Counsel of record for the Plaintiffs and Defendants were consulted regarding the

Commission’s motion. Counsel for Plaintiffs stated: “Plaintiffs oppose at least until they have the

opportunity to read the motion, supporting memorandum, and proposed answer to the amended

complaint. After they review those documents, they will file a response.” Counsel for Defendants

stated that that they reserve their position on the Commission’s intervention until they have had a

chance to review the motion and related filings.

       Respectfully submitted this 4th day of September 2019.


                                             HON. LAWRENCE G. WASDEN
                                             Attorney General

                                             DARRELL EARLY
                                             Chief of Natural Resources Division

                                             KATHLEEN E. TREVER
                                             Lead Deputy Attorney General

                                             /s/ Owen Moroney
                                             OWEN MORONEY (ISB # 9553)
                                             Deputy Attorney General
                                             600 S. Walnut Street
                                             P.O. Box 25
                                             Boise, ID 83707
                                             owen.moroney@idfg.idaho.gov




MOTION TO INTERVENE AS DEFENDANT                                                            Page 2
        Case 1:19-cv-00203-CWD Document 23 Filed 09/04/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 4th day of September, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic filing:

Matthew K. Bishop
Western Environmental Law Center
bishop@westernlaw.org

Peter Frost
Western Environmental Law Center
frost@westernlaw.org

Dana Johnson
Danajohnsonecf@gmail.com

Robert P. Williams
U.S. Department of Justice
Robert.p.williams@doj.gov

                                          /s/ Owen Moroney
                                          OWEN MORONEY (ISB # 9553)
                                          Deputy Attorney General
                                          600 S. Walnut Street
                                          P.O. Box 25
                                          Boise, ID 83707
                                          owen.moroney@idfg.idaho.gov




MOTION TO INTERVENE AS DEFENDANT                                                      Page 3
